J-S56025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CLAYTON CARTER III                         :
                                               :
                       Appellant               :   No. 429 EDA 2020


        Appeal from the Judgment of Sentence Entered August 29, 2019,
                in the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-CR-0003375-2017.


BEFORE:      BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J. *

MEMORANDUM BY KUNSELMAN, J.:                           FILED: APRIL 23, 2021

        Clayton Carter III appeals from the judgment of sentence imposed after

a jury found him guilty of first-degree murder and other related charges. Upon

review, we affirm.

        The detailed facts are fully set forth in the trial court’s opinion. Briefly,

this matter arose out of a neighbor dispute gone too far. Some time prior to

2015, Carter and his family moved into his inlaw’s house next door to the

victim, George Jennings. Over the years, there was a lot of tension between

Carter and his neighbors, but especially between him and Jennings. Jennings

tended to harass, antagonize, call Carter names, and use derogatory language

towards him. On August 7, 2017, and into the next morning, this dispute

culminated in Carter shooting and killing Jennings.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S56025-20



      Throughout that day, Jennings engaged in various activities to

antagonize Carter. In the final act, around 11 p.m., Carter returned from the

store and saw that Jennings moved his vehicle closer to Carter’s house. Carter

got out of his truck, went into the house, got a loaded gun, and hid it in his

pocket. Carter went back outside to move his truck, and while he was trying

to parallel park, Jennings shined a light at him. Carter got out of his truck

and confronted Jennings. At some point, when they were face to face, Carter

claimed that Jennings pulled out a knife and thought he was going to stab

him. Carter pulled out his gun and shot Jennings in the head. Jennings fell

backwards. Carter was not sure if he hit Jennings, and so he shot him in the

head again. Carter was arrested and charged.

      After the shooting, the police searched Carter’s home. Three shotguns

and two revolvers were found in various places throughout the house, some

of which were loaded.

      Additionally, a knife was found in the grass at the scene. It had Carter’s

DNA on it but did not have Jennings’. Jennings’ wife did not recognize the

knife or ever know her husband to carry or own such a knife.

      Prior to trial, the Commonwealth filed a motion in limine to introduce

into evidence the five firearms found in his house in addition to the one used

to shoot Jennings. The defense objected. Following a hearing, the trial court

granted the Commonwealth’s motion.

      On June 13, 2019, a jury found Carter guilty of first degree murder,

possessing an instrument of crime (“PIC”) (possessing a handgun with intent

                                     -2-
J-S56025-20



to employ it criminally), and tampering with or fabrication of physical

evidence;1 he was acquitted of two other PIC charges.              The trial court

sentenced Carter to life without parole. Carter filed a post-sentence motion,

which the court denied.

        Carter filed this timely appeal. Carter and the trial court complied with

Pennsylvania Rule of Appellate Procedure 1925.

        On appeal, Carter raises the following four issues:

        I. Considering the ample evidence of provocation presented, was
        the finding of guilt on the charge of murder of the first degree . .
        . against the weight of the evidence?

        II. Did the trial court err in allowing evidence of five firearms
        owned by [Carter] in addition to the firearm used in the shooting?

        III. Did the trial court err in allowing hearsay statements made by
        [Jennings] to Detective Edwards on March 26, 2015?

        IV. Did the trial court err in allowing Dr. Daniel K. Brown to testify
        regarding stippling and opinions regarding distances from which
        shots must have been fired where [the] opinion testified to was
        not provided to defense prior to trial?

Carter’s Brief at 4 (citations omitted).

        In his first issue, Carter claims that the verdict for first degree murder

was against the weight of the evidence. Specifically, Carter argues that given

the substantial evidence of provocation, the jury could not have found malice.

According to Carter, Jennings’ repeated acts of harassment created an intense

passion which would render a reasonable person incapable of cool reflection.


____________________________________________


1
    18 Pa.C.S.A. §§ 2502(a), 907(a), and 4910.

                                           -3-
J-S56025-20



Carter’s Brief at 15. Therefore, Carter claims the trial court erred in denying

his weight claim.

      When reviewing a challenge to the weight of the evidence, our standard

of review is as follows:

      The essence of appellate review for a weight claim appears to lie
      in ensuring that the trial court's decision has record support.
      Where the record adequately supports the trial court, the
      trial court has acted within the limits of its discretion.

                                     ***

      A motion for a new trial based on a claim that the verdict is against
      the weight of the evidence is addressed to the discretion of the
      trial court. A new trial should not be granted because of a mere
      conflict in the testimony or because the judge on the same facts
      would have arrived at a different conclusion. Rather, the role of
      the trial judge is to determine that notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them
      or to give them equal weight with all the facts is to deny justice.

                                     ***

      An appellate court's standard of review when presented with a
      weight of the evidence claim is distinct from the standard of review
      applied by the trial court. Appellate review of a weight claim
      is a review of the exercise of discretion, not of the
      underlying question of whether the verdict is against the
      weight of the evidence.

Commonwealth v. Clay, 64 A.3d 1049, 1054–55 (Pa. 2013) (citations

omitted) (emphasis added). Absent an abuse of discretion, the trial court's

decision will not be disturbed.   See Commonwealth v. Griffin, 515 A.2d

865, 869 (Pa. 1986). An abuse of discretion “is not merely an error in

judgment. Rather, it involves bias, partiality, prejudice, ill-will, manifest

unreasonableness or a misapplication of the law.” Commonwealth v. West,


                                      -4-
J-S56025-20



937 A.2d 516, 521 (Pa. Super. 2007). By contrast, a proper exercise of

discretion “conforms to the law and is based on the facts of record.” Id.

      Initially, we note that Carter does not specify how the trial court abused

its discretion; he merely argues evidence favorable to him and, essentially,

asks us to reweigh the evidence.      Based upon our standard of review for

weight claims, we cannot do so. Clay, supra. Nonetheless, after a review of

the record and the trial court's rationale for denying Carter’s weight claim, we

conclude that the trial court did not abuse its discretion.

      In explaining its rationale for denying Carter’s weight claim, the trial

court noted that critical to a first degree murder conviction is a finding that

the killing was done with malice, i.e., there was an intent to kill, there were

no circumstances reducing the killing to voluntary manslaughter, and the

killing was without lawful justification or excuse. The trial court reviewed the

evidence and found it supported the jury’s conclusion that Carter acted with

malice, and was not justified in killing Jennings’, despite the evidence of

Jennings’ provocation. The court explained:

      On cross examination, Ms. Jennings admitted, that in the past,
      her husband had told her that he intended to make [Carter]
      "uncomfortable" so that he would move from his father-in law's
      home because [Carter] was not a friendly or good neighbor. There
      was evidence presented of Jennings's poor behavior during the
      day prior to the shooting that was labeled "provocation" by
      [Carter]. However, poor or even rude behavior on the part of
      Jennings certainly didn't warrant or excuse [Carter's] use of
      deadly force. [Carter] made a conscious decision to arm himself
      with a handgun in the absence of any physical or verbal threat.
      He admitted he did not expect a physical threat. Although the act
      of carrying the handgun on his property was not an illegal act, it


                                      -5-
J-S56025-20


      was circumstantial evidence that [Carter] was prepared to act with
      deadly force absent any physical or verbal threat from the victim,
      or any such threats having made by the victim in the past.

      Additionally, we considered the jury's finding, beyond a
      reasonable doubt, that [Carter] fabricated evidence by placing the
      knife at the scene of the shooting. Thus, the jury concluded that
      Appellant did not only arm himself with the small handgun he
      concealed, but that he also took the folding knife with him, and
      prior to the police arriving, he placed it at the scene of the
      shooting to create justification for his use of force.

      Moreover, [Carter] fired a second shot at Jennings because he
      indicated he wasn't sure he hit him with the first shot. He told
      detectives that he shot the victim a second time because he saw
      the victim move after the first shot and the knife was in the
      victim's hand. Given that [Carter] planted the knife at the scene
      and Ms. Jennings was watching from her window and indicated
      she did not see her husband move after the first shot, it is most
      likely that [Carter’s] second shot merely confirms his intent to kill
      Jennings. The video evidence from a neighbor's security system
      clearly records the sounds of both shots, emphasizing how long
      the 11-12 second period of silence really was. During that time,
      Appellant did not step back from the alleged threat and assess
      whether Jennings was incapacitated. lnstead he stepped closer to
      the alleged threat and aimed the pistol at Jennings face before
      firing the second shot. As previously noted, the jury determined
      that [Carter] placed the knife at the scene. Hence, we find no
      merit in [Carter's] contention that the second shot was a result of
      his thinking "that [Jennings] was going to get back up and get
      [him] with the knife."

Trial Court Opinion, 4/23/20, at 12-13 (citations and footnotes omitted).

Under these facts, the trial court determined that the weight of the evidence

supported a finding beyond a reasonable doubt that Carter acted with a willful,

deliberate, and premeditated intent to kill Jennings, and that intent

outweighed any evidence of justification based upon Jennings’ provocation.




                                      -6-
J-S56025-20



The trial court therefore concluded that the verdict for first-degree murder

was not against the weight of the evidence.

      Accordingly, Carter is not entitled to any relief on this claim.

      In his remaining three issues, Carter claims that the trial court erred in

admitting certain evidence at trial. Specifically, Carter contends that the trial

court erred by allowing into evidence: 1) additional firearms he owned, 2)

hearsay statements the victim made to a police detective about an incident in

2015; and 3) an expert’s opinion that was not provided to the defense prior

to trial. As our Supreme Court has explained, “[t]he admissibility of evidence

is a matter solely within the discretion of the trial court. This Court will reverse

an evidentiary ruling only where a clear abuse of discretion occurs.”

Commonwealth v. Johnson, 638 A.2d 940, 942 (Pa. 1994) (citation

omitted). “Generally, an appellate court's standard of review of a trial court's

evidentiary rulings is whether the trial court abused its discretion; however,

where the evidentiary ruling turns on a question of law our review is plenary.”

Buckman v. Verazin, 54 A.3d 956, 960 (Pa. Super. 2012) (citations

omitted).

      In his second issue, Carter claims that the trial court erred in allowing

the Commonwealth to introduce into evidence five firearms he owned in

addition to the firearm he used during the shooting.         Carter’s Brief at 22.

According to Carter, evidence of these other firearms was unfairly prejudicial

because none of them were used during the murder.              Id. at 25-26.     He

maintains that evidence of two incidents where Carter used larger guns to

                                       -7-
J-S56025-20



ward off Jennings, which the defense introduced to show the animosity and

antagonism          between   Carter   and     Jennings,    was   sufficient    for   the

Commonwealth to show that he owned other guns. Carter’s Brief at 26.

         The threshold inquiry regarding the admission of evidence is whether

the evidence is relevant. “Evidence is relevant if it logically tends to establish

a material fact in the case, tends to make a fact at issue more or less probable,

or supports a reasonable inference or presumption regarding the existence of

a material fact.”       Commonwealth v. Spiewak, 617 A.2d 696, 699 (Pa.

1992). In addition, evidence is only admissible where the probative value of

the evidence outweighs its prejudicial impact. Commonwealth v. Story, 383

A.2d 155, 160 (Pa. 1978).

         Generally, as Carter argues, where a weapon cannot be specifically

linked     to   a    crime,   that   weapon      is   not   admissible   as    evidence.

Commonwealth v. Robinson, 721 A.2d 344, 351 (Pa. 1998).                        However,

here, the Commonwealth offered evidence of the other firearms to show that

Carter had a premeditated plan to kill Jennings. The Commonwealth argued

that, during prior incidents, Carter threatened Jennings with other larger guns

he owned.2 But this time, he intentionally chose his Ruger handgun, the barrel

of which was only 2.75 inches, so he could conceal it and kill Jennings, rather

than just defend himself.            In explaining its rationale for granting the
____________________________________________


2
  Carter owned and had access to other weapons not conducive to
concealment, specifically, three long barrel firearms and two additional
handguns, both bigger in size than the handguns used on the night of the
shooting.

                                           -8-
J-S56025-20



Commonwealth’s motion allowing Carter’s other guns into evidence, the trial

court stated:

     ln this case, [Carter’s] intent was a material issue of fact the jury
     was required to decide in their deliberations. They were charged
     in determining whether [Carter] acted with malice and
     premeditation when he killed the victim. The firearm [Carter]
     selected to put into his pocket and take with him while he engaged
     with the victim, in light of the variety of firearms of various sizes
     owned by [Carter], was directly related to this material issue.
     [Carter] chose to take the Ruger .380, a handgun small enough
     to hide in his sweat jacket pocket, instead of a variety of larger
     firearms that could not be easily hidden from view. By choosing
     the Ruger, [Carter] was able to approach Jennings without making
     him aware that [he] was armed with a deadly weapon. This fact
     makes the presence of malice more probable and supports a
     reasonable inference or presumption that [Carter] acted with
     premeditation. This is particularly true in light of [Carter’s]
     statement to police that prior to the night of the shooting, he had
     brandished a long barrel firearm or shotgun when Jennings
     confronted [him] at his front door and Jennings had backed down
     and left.

     [During argument on the Commonwealth's motion in limine,]
     [d]efense counsel indicated that he was going to be eliciting
     testimony regarding the 2015 incidents between Carter and
     Jennings to show Jennings's prior antagonistic conduct related to
     [Carter]. He agreed that those incidents were relevant to show
     the history of the relationship between the two. Both of those
     confrontations ended when [Carter] displayed a firearm to
     Jennings and he backed down and left [Carter's] property . . . .

     The court gave careful consideration as to whether the probative
     value of the evidence that [Carter] had access to additional
     firearms would unfairly prejudice [Carter]. ln the present climate,
     where mass shootings are no longer uncommon in our
     communities, the fact that [Carter] owned multiple firearms may
     have the potential to inflame the jury. After weighing all the
     factors, we determined the probative value outweighed any
     potential prejudice for the following reasons: (1) all the weapons
     in question were legally owned by [Carter]; (2) there was going
     to be evidence of [Carter’s] ownership of other firearms admitted
     through his videotaped interview with detectives; (3) the agreed

                                     -9-
J-S56025-20


      upon relevance of evidence of the 2015 altercations with Jennings
      and defense counsel's representation that he was going to be
      seeking admission of evidence of at least one of the 2015
      incidents; and (4) as noted above, evidence of additional, larger
      firearms previously employed by [Carter] to warn off Jennings,
      goes directly to the material issue of intent and malice in [Carter’s]
      choice of the small, easily concealed firearm.

      We are guided by the principle that extremely prejudicial
      evidence, including prior crimes or wrongs, may be admissible
      when relevant for a purpose other than to show bad character,
      i.e. motive, opportunity, intent, preparation, plan, knowledge,
      identity, or absence of mistake. The courts also permit the
      admission of prejudicial evidence to tell the complete story,
      finding that when the probative value outweighs any unfair
      prejudice it is admissible. In this matter, the legal ownership of
      additional firearms is not a bad act and is therefore less prejudicial
      than a prior crime or bad act. Moreover, the evidence of other
      accessible firearms goes directly to show a material fact,
      [Carter’s] intent and malice, and provides a more complete picture
      of what [his] choices were on the night of the shooting. Under
      these circumstances, we found the probative value outweighed
      any possible unfair prejudice[.]

Trial Court Opinion, 4/23/20, at 14-17 (quotations and citations omitted).

      Based upon the trial court’s thorough consideration and explanation for

allowing information regarding Carter’s other firearms into evidence, we

conclude that the trial court did not abuse its discretion or commit an error of

law. Carter is entitled to no relief on this issue.

      In his third issue, Carter claims that the trial court erred by allowing a

detective to testify to statements Jennings gave about an incident on March

26, 2015, involving Carter and Jennings.       These statements indicated that

Carter followed a neighbor, Theresa Lyons, and her two young children down

the street. Because he thought this was odd, Jennings confronted Carter.



                                      - 10 -
J-S56025-20



Carter maintains that these hearsay statements depicted him as an aggressor,

and were prejudicial. Carter’s Brief at 28.

      Furthermore, Carter claims that, although the trial court acknowledged

in its 1925(a) opinion that Jennings’ statements were hearsay, its conclusion

that their admission was harmless as cumulative evidence was also error.

Carter’s Brief at 31. According to Carter, Kelly Jo Blasé’s statements about

the incident differed from Jennings’, and therefore were not cumulative. Id.

      As acknowledged by the trial court, this evidence was hearsay, and was

improperly admitted into evidence. However, as also noted by the trial court,

the same incident was described by another witness to the incident who

testified at trial. Trial Court Opinion, 4/23/20, at 18. Blasé testified that she

noticed her neighbor, Theresa Lyons, and her two young boys in the street,

and that she was verbally engaged with Carter. Blasé saw Lyons grab the

boys’ hands and quickly start walking home. Blasé and Jennings walked over

to Lyons and Carter and followed her home.        As Blasé and Jennings were

coming back, they saw Carter walking slowly with a gun, watching them. This

behavior caused Blasé to feel shaken and scared. She called the police. N.T.,

6/10/19, at 217-220.

      Based upon our review of the record, we agree that Blasé did not state

that Carter followed Lyons and her children. However, as the trial court noted,

Blasé’s rendition of the incident was substantially similar to the statements

Jennings gave to the detective.     It is evident from her testimony that the

atmosphere created by Carter’s behavior was threatening and caused the

                                     - 11 -
J-S56025-20



Lyons to feel sufficiently uncomfortable that she quickly needed to return

home and be escorted by Blasé and Jennings. Erroneously admitted evidence

that is cumulative of other, untainted evidence is harmless error.”

Commonwealth v. May, 656 A.2d 1335, 1343 (Pa. 1995).

      Furthermore, even if this were not cumulative evidence, we observe that

“[n]ot all errors at trial, however, entitle an appellant to a new trial, and [t]he

harmless error doctrine, as adopted in Pennsylvania, reflects the reality that

the accused is entitled to a fair trial, not a perfect trial . . . .” Commonwealth

v. West, 834 A.2d 625, 634 (Pa. Super. 2003), appeal denied, 586 Pa. 712,

889 A.2d 1216 (2005) (quoting Commonwealth v. Drummond, 775 A.2d

849, 853 (Pa. Super. 2001), appeal denied, 790 A.2d 1013 (2001) (internal

citations and quotations omitted)). “An error may be deemed harmless, inter

alia, where the properly admitted and uncontradicted evidence of guilt was so

overwhelming and the prejudicial effect of the error was so insignificant by

comparison that the error could not have contributed to the verdict.” See

Commonwealth v. Young, 748 A.2d 166, 193 (1999).

      Considering the circumstances of this incident as discussed above, the

jury was presented with overwhelming evidence of Carter’s guilt.              Any

prejudicial effect from the admission of this evidence was so insignificant by

comparison that it could not have contributed to the verdict in this case.

      Therefore, we find that the trial court’s admission of these statements,

although hearsay, constituted harmless error. Carter is entitled to no relief

on this issue.

                                      - 12 -
J-S56025-20



       In his last issue, Carter claims that the trial court erred in allowing Dr.

Daniel Brown3 to testify at trial regarding specific distances from which the

shots were fired because the details were not included in his expert report.

Carter’s Brief at 33. Specifically, he claims that Dr. Brown’s expert report only

stated that there was “evidence of intermediate-range firing” but did not

define what was meant by this phrase and the specific distances encompassed

by it. As a result, Dr. Brown’s opinion as to how far away Carter was when

he shot Jennings both times was a surprise to the defense. Carter’s Brief at

41.

       Essentially, Carter argues that Dr. Brown’s testimony exceeded the

scope of his report. Generally, an expert may not testify to matters beyond

the fair scope of the expert report. To determine whether the testimony goes

beyond the fair scope of the report, we must examine the facts and

circumstances of the particular case. We are guided by the following:

       [I]n determining whether an expert's trial testimony falls within
       the fair scope of his pre-trial report, the trial court must determine
       whether the report provides sufficient notice of the expert's theory
       to enable the opposing party to prepare a rebuttal witness. In
       other words, in deciding whether an expert's trial testimony is
       within the fair scope of his report, the accent is on the word “fair.”
       The question to be answered is whether, under the particular facts
       and circumstances of the case, the discrepancy between the
       expert's pre-trial report and his trial testimony is of a nature which
       would prevent the adversary from making a meaningful response,


____________________________________________


3
 Dr. Brown is an associate medical examiner for the City of Philadelphia. He
conducted the autopsy on Jennings after the shooting and prepared a report
and testified as to his findings.

                                          - 13 -
J-S56025-20


      or which would mislead the adversary as to the nature of the
      appropriate response.

Woodard v. Chatterjee, 827 A.2d 433, 442 (Pa. Super. 2003) (citations and

quotation marks omitted) (emphasis in original).

      Here, the trial court concluded that Dr. Brown’s testimony did not go

beyond the fair scope of his report. In reaching this decision, the trial court

explained:

      [Carter] was in possession of the expert report for almost two
      years. During that time, [Carter] had an opportunity to inquire
      and investigate what Dr. Brown, a forensic pathologist, meant by
      the term "intermediate-range". lt is self-evident that the fact
      finder would need to have that term explained as it was not
      defined in the report itself. Thus, [Carter] was aware that further
      investigation was warranted upon his review of the expert report.

      We find that Mr. Green [defense counsel] completed such an
      investigation given the content of his cross-examination of Dr.
      Brown and his statements to the court. During Dr. Brown's cross-
      examination, Mr. Green referenced a recognized expert in the field
      of forensic pathology and gunshot wounds, Dr. DiMaio, and
      questioned Dr. Brown as to his familiarity with "any authorities
      who note stippling up to thirty-six inches from shaft barrel guns."
      Mr. Green also stated to the court that he reviewed "substantial
      authoritative publications, both the Dr. DiMaio manuscript and the
      authoritative articles . . . that contradict what Dr. Brown said
      about eighteen to twenty-four inches." The record shows that
      prior to trial Mr. Green prepared his challenge to Dr. Brown's
      opinions as to distance in inches should they differ from his own
      investigation. Furthermore, the most telling statement by Mr.
      Green to the court is his admission that "[he knew that] this
      stippling question [as it relates to distance] was a potential issue
      in the case forever, it's always been a gunshot case.” In
      consideration of the materials available to Mr. Green prior to trial
      that were used in the cross-examination of Dr. Brown, we
      overruled [Carter's] objection as follows:

         So [the court] took a look at Commonwealth Exhibit 16,
         which is the autopsy report. And what the report does say


                                     - 14 -
J-S56025-20


         on both gunshot wound "A" and "B" is 'evidence of
         intermediate range firing'. I Googled it. lt came up with six
         inches to thirty inches. I think, Mr. Green, given your
         experience as a trial attorney, that's pretty clear what that
         means. And it's easily found, if it's not. So given the fact
         that you had the information regarding the fact that it was
         intermediate range, you used it in your cross-examination
         with the article that you pulled up, I'm going to overrule
         your objection.

Trial Court Opinion, 4/23/20, at 25-27. Under these circumstances, the trial

court found that Carter was not prevented from making a meaningful response

to Dr. Brown’s opinion and was not mislead as to the nature of an appropriate

response.

      Given the trial court’s explanation, we conclude that the court did not

abuse its discretion or commit an error of law in allowing Dr. Brown to testify

regarding the specific distances from which Carter shot Jennings. Accordingly,

Carter is not entitled to any relief on this claim.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/23/21




                                      - 15 -
J-S56025-20




              - 16 -